DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/216,265 filed on 12/11/2018 with effective filing date 12/11/2018. Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al. US 2019/0012733 A1 in view of Nair et al. US 2019/0138384 A1. 
Per claims 1, 7 & 13 Gorman et al. discloses a system, comprising: at least one data processor (fig. 2a, i.e. processor); and at least one memory storing instructions which, when executed by the at least one data processor (fig. 2a, i.e. the process for using a machine-learning program to reconcile a transaction extracted from a bank statement), result in operations comprising: training a machine learning model by at least processing training data with the machine learning model, the training data including a plurality of invoice statements and a plurality of payment statements (para: 24, e.g. the method also includes an operation for training, by one or more processors, the machine-learning program with training data, which includes values of the features for previously reconciled transactions; also includes operations for receiving, by the one or more processors, a first transaction that includes a description, a date, and an amount, and for inputting, by the one or more processors, the first transaction to the machine-learning program), the machine learning model being trained to match an invoice statement of the plurality of invoice statements to a corresponding payment statement of the plurality of payment statements (para: 25, e.g. the training data including values of the features for previously reconciled transactions; receiving a first transaction that includes a description, a date, and an amount; and inputting the first transaction to the machine-learning program, the machine-learning program generating one or more suggestions for reconciling the first transaction, each suggestion including the name of the second entity in the first transaction and an account associated with the first transaction); manipulating a first data set of the training data (para: 118, e.g. the object relational model 860 provides data structures usable by software to manipulate data stored in the database 870); applying the manipulated first data set to the machine learning model to thereby determine a first matching rate (para: 27, e.g. reconciliation is used to ensure that the money leaving an account matches the actual money spent; with regard to a bank account, reconciliation is the procedure for confirming that the balance in a checkbook matches the corresponding bank statement; this includes matching the entries in a bank statement to payments or receipts of the account holder). 
Gorman et al. fails to explicitly disclose applying the manipulated first data set to a rule engine to thereby determine a second matching rate; determining a difference between the first matching rate and the second matching rate; determining whether the difference is within a predefined threshold range; and providing an error indication if the determined difference is outside of the predefined threshold range.
Nair et al. however in the same field of endeavor teaches applying the manipulated first data set to a rule engine to thereby determine a second matching rate (para: 18, e.g. the multistep approach includes a first step of a rule based comparison for identifying the exceptions between two data sets being compared. Further, a second step includes applying a fuzzy logic based comparison on the exceptions to identify the closest matching elements from the two data set); determining a difference between the first matching rate and the second matching rate (para: 18, e.g. the rule based matching may raise a plurality of exceptions, also referred as exception-data, indicating presence of mismatch among one or more data elements of the two sets); determining whether the difference is within a predefined threshold range (para: 19, e.g. a close match above a confidence score threshold, for example 99%, may be set by a user, which enables the exception-data management module to automatically reconcile the exception with the corresponding highly matching element without need for further manual intervention); and providing an error indication if the determined difference is outside of the predefined threshold range (para: 19, e.g. this reduces the number of exception that need to be manually handled. Further, these close matches along with corresponding confidence score, indicative of similarity, may be provided to the user on a User Interface (UI) for further investigation of the exception). 
Therefore, in view of disclosures by Nair et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Gorman et al. and Nair et al. to display matching elements corresponding to each of the batch element of the batch file on the user interface for a user to investigate multiple exceptions raised for each of the batch element. 
Per claims 2, 8 & 14 Nair et al. further teaches the system of claim 1, wherein the first matching rate includes a first number of matches between invoice statements of the plurality of invoice statements and payment statements of the plurality of corresponding payment statements within the first data set (para: 28, & e.g. the rule engine 212 is configured to perform the first matching of the first set of data elements and the second set of data elements based on the predefined rule set and the preset reconciliation type; for example, the first set of data elements may be transaction in a statement and the second set of data elements may be transaction in a ledger for an entity), and wherein the second matching rate includes a second number of matches between invoice statements of the plurality of invoice statements and payment statements of the plurality of corresponding payment statements within the second data set (para: 28, & e.g. the rule engine 212 is configured to perform the first matching of the first set of data elements and the second set of data elements based on the predefined rule set and the preset reconciliation type; for example, the first set of data elements may be transaction in a statement and the second set of data elements may be transaction in a ledger for an entity).
Per claims 3, 9 & 15 Nair et al. further teaches the system of claim 2, wherein the predefined threshold range includes an acceptable difference between the first number of matches and the second number of matches (para: 19, e.g. a close match above a confidence score threshold, for example 99%, may be set by a user, which enables the exception-data management module to automatically reconcile the exception with the corresponding highly matching element without need for further manual intervention). 
Per claims 4, 10 & 16 Nair et al. further teaches the system of claim 1, wherein the operations further comprise retraining the machine learning model if the determined difference is outside of the predefined threshold range (para: 19, e.g. this reduces the number of exception that need to be manually handled. Further, these close matches along with corresponding confidence score, indicative of similarity, may be provided to the user on a User Interface (UI) for further investigation of the exception).
Per claims 5, 11 & 17, Gorman et al. further discloses the system of claim 1, wherein the manipulating the first data set includes changing at least one parameter of at least one of the invoice statements and the payment statements (para: 27, e.g. reconciliation is used to ensure that the money leaving an account matches the actual money spent; with regard to a bank account, reconciliation is the procedure for confirming that the balance in a checkbook matches the corresponding bank statement; this includes matching the entries in a bank statement to payments or receipts of the account holder). 
Per claims 6, 12 & 18, Gorman et al. further discloses the system of claim 5, wherein the at least one parameter includes one or more of an invoice amount, a payment amount, an invoice number, and a customer name (para: 29-31, e.g. payee remits the payment 112 to a financial institution 114 (e.g., bank or credit card company) to charge 116 the payer's account associated with the payer's bank 106; the goal of the accounting service is to make reconciliation an easy task (for example, by offering suggestions to the user based on the bank statement). For example, the amount may be a good indicator for generating suggestions by matching the amount to an entry in the accounting system).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ko, US 2016/0239813 A1, e.g. various aspects of a method and system for processing a monetary transaction are disclosed herein. The method includes registration, at a server, of a first virtual currency instrument that corresponds to a first account and one or more other virtual currency instruments that corresponds to one or more other accounts. 
	Linkous et al. US 9,973,465 B1, e.g. transaction management platform is provided that is configured to perform end-to-end tracking of transactions including messages. The messages may be tracked using universal message identifiers that are generated and associated with messages

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485